    Case 4:17-cv-00127-LRL Document 70 Filed 05/12/20 Page 1 of 1 PageID# 601


BB&T
                                                                      Branch Banking and Trust Company

                                                                      Deposit Operations
                                                                      PO 00x1489
                                                                      Lumberton, NC 28359




  May 4, 2020




  US District Court
  2400 West Ave
  Newport News VA 23607

  Dear Court Officer:


  RE: Client Name (Jet Stream Capital LLC)
       Case Number: 14:17 cv 127


  Please be advised that Branch Banking and Trust Company ("BB&T") has merged with
  SunTrust Bank and formed Truist Bank, a North Carolina banking corporation ("Truist"). We
  have received the enclosed legal processes for the above-referenced defendant(s). In response to
  the legal documents served to BB&T, we collectively respond that the client(s) listed above have
  no accounts. The bank has no address information on file for this defendant



  Should you have any questions, please contact us at the phone number listed below. Thank you.
  Sincerely,


   M^imfVonfo
  Kim Mayes
  Deposit Operations Specialist
  (910)272-4247

  Enclosures
  Robert W Angie
  1750 Tysons Blvd Ste 1000
  McClenn VA 220120




                                              Mntemal-l
